DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “comprising on of the” (line 8) should presumably read “comprising one of the”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the determination the selected geographic area” (lines 1-2) should presumably read “the determination of the selected geographic area”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the plurality of the geographic areas” (line 6) should read “the plurality of geographic areas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the geographic areas" (lines 8-9).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-10 inherit this discrepancy nature of their dependency.  
Claim 1 recites the limitation "the geographic area" (line 9).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-10 inherit this discrepancy nature of their dependency.  

Prior Art of Record
There are currently no prior art rejections against claims 1-20.
The closest prior art of record includes:  Jones, US 2018/0330571 A1 (hereinafter Jones); Frick et al., US 2011/0195769 A1 (hereinafter Frick 769); Frick et al., US 2012/0299241 A1 (hereinafter Frick 241).
Jones discloses a geographically based lottery game is described where prizes are allocated based on the geographic location or residence of the lottery player (Jones [Abstract]).  The lottery terminal determines the player's residence and sets parameters for the lottery ticket, such as the count of symbols to be picked and the range of the symbols (Jones [Abstract]).  Prizes are then awarded within the geographic area (Jones [Abstract]).  Jones displays a sample screen shot of a game setup (Jones [0018] and [Fig. 5]).  Jones makes clear that while the lottery system can determine a geographic location of a player (e.g., where player resides or purchases the lottery ticket, and while Jones uses the geographic location of the player to determine certain lottery game parameters, Jones is silent as to, at least, using the determined geographic location as a prediction of where a winning lottery ticket will be purchased. Accordingly, Jones fails to teach or suggest "determine one of a plurality of different geographic areas to be a selected geographic area, the selected geographic area comprising on of the geographic areas that is predicted to be the geographic area where a winning lottery ticket for a first award is purchased”.
Frick 769 teaches a game of chance prize liability limitation system (Frick 769 [0022]).  A lottery typically calculates an estimated prize payout for a particular lottery game, which is a projected amount of prizes, typically expressed as a percentage of total expected sales revenue for such game, that the lottery will offer to winners for the expected life of a particular lottery game, or over a given period of time (Frick 769 [0004]).  Frick 769 teaches a prize structure with offered prizes (Frick 769 [0040]).  The prize structure with offered prizes is a game of chance parameter utilized by the game management processor (Frick 769 [0040]).  A number of cash prize fields indicates the number of offered cash prizes (Frick 769 [0040]).  Further, an odds field indicates the odds of winning a prize (Frick 769 [0040]).  In addition, a prize value field indicates the value of the prize (Frick 769 [0040]).  Using this information, the total cash prize payout can be calculated and may potentially be ten million dollars if all the cash prizes are won and redeemed (Frick 769 [0040]).  As a larger portion of the cash prizes than non-cash prizes are typically redeemed, the overredemption guarantee is provided only for the non-cash prizes, not for the cash prizes (Frick 769 [0040]).  The determination is useful in setting up the lottery game.  Frick 769 fails to teach or suggest, at least, "determine one of a plurality of different geographic areas to be a selected geographic area, the selected geographic area comprising on of the geographic areas that is predicted to be the geographic area where a winning lottery ticket for a first award is purchased”.
Frick 241 teaches a process that generates, with a lottery machine apparatus, a predetermined quantity of unique combinations of a set of game indicia (Frick 241 [Abstract]).  Further, the process prints, with a lottery ticket printer, a set of lottery tickets for a lottery game such that each of the lottery tickets in the set of lottery tickets distinctly corresponds to one of the unique combinations of the set of game indicia (Frick 241 [Abstract]).  In addition, the process distributes a subset of the set of lottery tickets in a plurality of lots (Frick 241 [Abstract]).  The process also determines a maximum prize winner by selecting a winning unique combination from a subset of the predetermined quantity of unique combinations of the first set of game indicia that is associated with the subset of the set of lottery tickets (Frick 241 [Abstract]).  Frick 241 fails to teach or suggest, at least, "determine one of a plurality of different geographic areas to be a selected geographic area, the selected geographic area comprising on of the geographic areas that is predicted to be the geographic area where a winning lottery ticket for a first award is purchased”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,222,511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the wording has been slightly modified.  For instance, “determine one of a plurality of different geographic areas to be a player selected geographic area for a player, the player selected geographic area comprising a geographic area where the player predicts a designated winning lottery ticket will be purchased” in claim 1 of U.S. Patent No.11,222,511 B2, changed to “determine one of a plurality of different geographic areas to be a selected geographic area, the selected geographic area comprising on of the geographic areas that is predicted to be the geographic area where a winning lottery ticket for a first award is purchased” in claim 1 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715